DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 15, 2021:
Claims 1-13 are pending with claims 3, 5-6, and 9-13 withdrawn as being drawn to unelected inventions or species.
The majority of the claim objections have been withdrawn in light of the amendment and/or remarks (the latter applying to claim 2).  However, one objection has not been addressed either by amendment or by remarks, and thus is maintained.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Objections
Claim 1 is objected to because of the following informalities:  not referring back to items set forth in a consistent manner as given antecedent basis.  
a) Lines 15-16 set forth “a predetermined restraining pressure.”  Line 23 should read: “the predetermined restraining pressure” (underlined portion indicates addition).  
Line 25 should read: “each of the one or more mounting jigs” (underlined portion indicates addition).

c) Line 19 recites “mounting jigs” (plural).  Line 25 recites “one or more mounting jigs” (singular or plural).  Line 25 also recites “each of the jigs” (missing term “mounting”).  The claim language should be fixed such that it is consistent.  For non-limiting example: ‘mounting jigs,’ ‘the mounting jigs,’ and ‘each of the mounting jigs’ respectively; or ‘one or more mounting jigs,’ ‘the one or more mounting jigs,’ and ‘each of the mounting jigs’, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 1 requires “the cell pack further comprises one or more mounting jigs, each of the jigs being inserted into each of the holes on production and disassembly of the cell pack.” (lines 25-26).  The claimed invention is drawn towards a cell pack (see preamble).  However, the mounting jigs, as best can be understood from the disclosure, is part of the assembly/disassembly apparatus 
Note: In light of this indefinite issue, the cell pack (set forth in the preamble) is interpreted to be claimed, wherein the use in conjunction with mounting jigs is seen as an intended use, and the insertion during production and disassembly is viewed to be to be a product by process limitation, wherein the process of production/disassembly (using the jigs) does not structurally define the cell pack product.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either WO 2017/102166 or US 2018/0294503 (Hoefler et al.) (Regarding the WO document, the US document is relied upon as the English translation.  Both versions of the document are cited, as they are both applicable but would potentially have different priority dates.) as evidenced by or in view of US 2018/0083239 (Subramanian et al.) in view of US 2015/0134172 (Ose et al.) and US 2019/0013501 (Sakurai).
As to claim 1, Hoefler et al. teach a cell pack (battery stack embodied for stack [3]) comprising: a plurality of unit cells (plurality of stacked electrochemical cells) arranged in an arrangement direction (indicated by length [18]), and a restraint mechanism (band [40] in conjunction with the pressure plates [6, 7]) that restrains the plurality of unit cells, the restraint mechanism comprising: a first end plate portion (pressure plate [6]) disposed at an end portion in a first direction of the arrangement direction of the plurality of unit cells; a second end plate (pressure plate [7]) portion disposed at an end portion in a second direction of the arrangement direction of the plurality of unit cells; and a ring-shaped restraining hoop portion (band [40]) including a first support portion disposed on a surface of the first end plate portion in the first direction, a second support portion disposed on a surface of the second end plate portion in the second direction, and a pair of side wall portions continuously connecting the first support portion and the second support portion along the arrangement direction, wherein a dimension, in the arrangement direction, of the pair of the side wall portions of the restraining hoop portion is set such that a predetermined restraining pressure is applied in a direction of compressing the plurality of unit cells along the arrangement direction (abs; figs. 1-2; para 0081, 0092).  
	Hoefler et al. does not specifically teach (a) that the ring-shaped restraining hoop portion is set such that a predetermined restraining pressure of 1-110 MPa is applied in a direction of compressing the plurality of unit cells along the arrangement direction, and wherein the plurality of unit cells are restrained by the ring-shaped hoop portion such that the restraining pressure of 1-110 MPa is applied to the plurality of unit cells, or (b) that both the first end plate portion and the second end plate portion comprise one or more 
	With respect to (a): 	Note: Regarding Hoefler et al. - a band that is placed around the pressure plates provides a pressure, thus being a predetermined restraining pressure in a direction of compressing the plurality of unit cells along the arrangement direction.  The fact that pressure is present is necessitated by the structure is assembled (fig. 1; para 0092).  If no pressure was applied, the structure would not stay assembled.
	At this point Subramanian et al. is relied upon as an (1) evidentiary reference, or alternately a (2) secondary reference.  Specifically, Subramanian et al. teaches that a band disposed around an array and around two end plates provide compression between the end plates (para 0041; fig. 2). 
With respect to (1): This teaching is interpreted to be evidence that a band applied around two end plates with an array of cells there between applies pressure amongst the plurality of cells by presence of the structure.
With respect to (2): Alternately, if it is shown that no pressure is applied via a band placed around a stack between two end/pressure plates – at the very least the application of pressure would be obvious.  Combining the teaching of using a band to apply pressure to a stack between endplates (in Subramanian et al.) with Hoefler et al.’s band would yield the predictable result of providing an operable assembled stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine using a band to apply pressure to a stack between endplates (in Subramanian et al.) with Hoefler et al.’s band, as the combination would yield the Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	Additionally, Ose et al. teach of applying pressure to the batteries (by any desirable means).  Specifically, charging and discharging pressures both overlap 1-50 MPa (para 0053-0056).  The motivation for having a high pressure (i.e. 1-50 MPa, lies within the claimed range) during charging is to increase rapid charging performance and minimize short circuiting during charging (para 0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a high pressure (i.e. 1-50 MPa, lies within the claimed range of 1-110 MPa) during charging (as taught by Ose et al. and applied to Hoefler et al. (as the restraining pressure across the plurality of cell units)) in order to increase rapid charging performance and minimize short circuiting during charging.  At the very least, combining a restraining pressure of 1-50 MPa (para 0053-0056) (within the claim language) would yield a predictable result of providing an operable battery stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have a restraining pressure of 1-50 MPa (as taught by Ose et al. and applied to Hoefler et al. regarding the restraining pressure across the plurality of cell units), as the combination (having a restraining pressure of 1-50 MPa) would yield a predictable result of providing an operable battery stack.

	Regarding the limitation that the holes are “for inserting mounting jigs”:
The claimed structure of a cell pack having the claimed one or more holes is met, thus the claim language is met.  Mounting jigs (part of an assembly/disassembly apparatus, separate from the claimed cell pack, but may be used in a process with the cell pack) may be placed within the holes, and thus the structure meets the intended use limitation of being “for mounting jigs”.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
	Regarding the limitation of further comprising one or more mounting jigs, each of the jigs being inserted into each of the holes on production and disassembly of the cell pack:
This limitation is seen to be a product by process limitation (as the mounting jigs are part of a separate apparatus from the cell pack (not part of the final cell pack construction) and only used within the production or disassembly method of the cell pack – thus product by process).  Please see the 112 rejection above for further details regarding the indefinite issue and the claim interpretation taken in light of the 112 indefinite issue.  Again, the product of the claimed cell pack has been rendered obvious above.  The attachment of a separate apparatus to the cell pack product for assembly and disassembly procedures does not structurally differentiate the product of the claimed cell pack.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
	“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than 
	As to claim 2, Hoefler et al. does not teach that the restraint mechanism comprises two or more of the ring-shaped restraining hoop portions.  However, the use of two hoops instead of one (as applied to the band [40]) is merely duplication of parts, which has been held to be obvious by the office.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use to use two restraining hoops/bands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  See * below for an alternate rejection relying on a secondary reference.
	As to claim 4, Hoefler et al.’s restraining hoop portion (band [40]) is a seamless ring (as no seam is indicated) (figs. 1, 2; para 0092).  
	As to claim 7, Hoefler et al. teaches using batteries as plurality of unit cells as the power generating element (energy supply unit), wherein the use of a vehicle is embodied (para 0008, 0081).  

	However, Ose et al. teach of a battery for use in vehicle purposes (abs).  Specifically, Ose et al. teach an all-solid-state-battery [10] having a positive electrode [1] and a negative electrode [3] (fig. 1; para 0040).  Electrode materials (embodied to apply to both positive and negative electrodes) include lithium and lithium alloys (para 0094-0095).  The combination (of the unit cell of Ose et al. in the stack of Hoefler et al.) would yield the predictable result of providing an operable unit cell for a power generating system for a battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the unit cell of Ose et al. with Hoefler et al., as the combination would yield the predictable result of providing an operable unit cell that would provide a power generating system for a battery.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 8, Hoefler et al. teaches using batteries as the plurality of unit cells as the power generating element (energy supply unit), wherein the use of a vehicle is embodied (para 0008, 0081).  
	Hoefler et al. teach the unit cell is an all-solid state cell including a positive electrode, a negative electrode, and a solid electrolyte.
Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
*Alternately, claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler et al. as evidenced by or in view of Subramanian et al. in view of Ose et al., as applied to claim 1 above, further in view of US 2018/0287232 (Koegel et al.). 

	However, Koegel et al. teach a stack of unit cells [2], wherein two bands are seen to hold the stack together (fig. 1; unlabeled).  The substitution of two bands/restraining hoops to hold a stack of cells together (as seen in Koegel et al.) for one band/restraining hoop portion (in Hoefler et al.) would yield the predictable result of holding a stack cells together.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute the use of two bands/restraining hoops for the use of one band/restraining hoop, as the substitution would yield the predictable result of holding a stack of cells together.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use to use two restraining hoops/bands, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Also see MPEP §2144.04(VI)(B).  
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Sakurai, relied upon to render obvious the presence for one or more holes are present for a different reason than the intended use of the instant application (to create a truss structure (prior art), rather than for mounting jigs to be inserted into the holes (claim)).
	Examiner respectfully disagrees.  The pertinent portion of the rejection is reiterated herein for clarity’s sake:
“Regarding the limitation that the holes are “for inserting mounting jigs”: 
The claimed structure of a cell pack having the claimed one or more holes is met, thus the claim language is met.  Mounting jigs (part of an assembly/disassembly apparatus, separate from the claimed cell pack, but may be used in a process with the cell pack) may be placed within the holes, and thus the structure meets the intended use limitation of being “for mounting jigs”.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).”
Again, it is emphasized that the claimed cell pack has been rendered obvious (having through holes).  The combination of the cell pack with a secondary apparatus (assembly/disassembly device with mounting jigs) is not claimed, and the manner of 
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.  (Note: Claim 2 is specifically mentioned, and the further combination has not been analyzes; see the remarks on p 9).
Double Patenting
Potential future double patenting warning: No double patenting is currently made regarding the patents issued (US patent numbers 11,171,381 and 11,217,855) from with child applications (application numbers 17/238981 and 17/239424), as the methods of claims 9-12 of the instant application have been withdrawn via restriction requirement (sets the product and method as patentably distinct). However, if the product of the instant application is allowed, and the method of making is rejoined, vacating the restriction, then a double patenting issue may arise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EUGENIA WANG/Primary Examiner, Art Unit 1759